Cook, J.,
concurring. While I agree with the majority’s conclusion that the appellants’ claim for breach of implied warranty is not preempted by R.C. 2307.71 through 2307.80, I also believe that the language employed by the majority implies an exclusion that is overly broad. Accordingly, I write separately.
In the syllabus of today’s opinion, this court holds that any cause of action alleging purely economic damages is removed from the purview of R.C. 2307.71 through 2307.80. In so holding, the majority relies upon R.C. 2307.72(C), which states:
“Any recovery of compensatory damages for economic loss based on a claim that is asserted in a civil action, other than a product liability claim, is not subject to sections 2307.71 to 2307.79 of the Revised Code, but may occur under the common law of this state or other applicable sections of the Revised Code.” (Emphasis added.)
*68The phrase “product liability claim” is defined in R.C. 2307.71(M) as follows:
“ ‘Product liability claim’ means a claim that is asserted in a civil action and that seeks to recover compensatory damages from a manufacturer or supplier for death, physical injury to person, emotional distress, or physical damage to property other than the product in question [.]” (Emphasis added.)
I interpret R.C. 2307.72(C) to exclude only a very narrow class of cases from the purview of R.C. 2307.71 through 2307.80, that is, cases where the damages sought relate solely to the product itself. Any other cause of action fitting within the definition of a “product liability claim” is preempted by the operation of R.C. 2307.71 through 2307.80.
“Economic loss” as defined in R.C. 2307.71(B) encompasses “direct, incidental, or consequential pecuniary loss, including, but not limited to, damage to the product in question, and nonphysical damage to property other than that product.” (Emphasis added.) Clearly then, economic loss can flow from damages other than those caused to the defective product itself. In such a case, the claimant may recover economic losses only after establishing an entitlement to recover compensatory damages for harm from a manufacturer or supplier. R.C. 2307.79. “Harm” as defined in R.C. 2307.71(G) means “death, physical injury to person, serious emotional distress, or physical damage to property other than the product in question.”
In light of the foregoing, R.C. 2307.71 through 2307.80 preempt all similar theories of recovery existing at common law or arising under another section of the Revised Code in those cases wherein a claimant alleges purely economic losses other than those arising from damage to the product in question. Because today’s syllabus suggests that such cases are removed from the operation of R.C. 2307.71 through 2307.80,1 cannot join in the majority’s opinion.
Wright, J., concurs .in the foregoing concurring opinion.